Citation Nr: 1816147	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

In October 2014, the Board remanded this matter for additional development.  In October 2015, the Board issued a decision which found new and material evidence had been submitted to reopen the Veteran's claim seeking entitlement to service connection for a left knee disability, including secondary to service-connected disabilities.  It then remanded this issue for additional evidentiary development.     The RO has substantially complied with the Board's prior remands in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's current left knee disability was not related to his military service, and was not caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may also be warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 38 C.F.R. § 3.310 (2017).

Initially, the Board finds that the Veteran currently has a left knee disability, diagnosed as left knee strain, small posterior lateral ganglion cyst, mild patellar spurring, mild chondromalacia, and degenerative arthritis.  Accordingly, the question becomes whether the left knee disability is related to service or to   service-connected disability.

The Veteran attributes his current left knee disability to his service-connected left ankle disability.  At his April 2014 Travel Board hearing, the Veteran testified that he could not remember a specific left knee injury during service.  He indicated that his left knee condition developed after his in-service left ankle injury.  

The Veteran served on active duty from August 1994 to January 1997.  His service treatment records are silent as to any complaints concerning or injury to his left knee. He would eventually be discharged from the service based upon an injury to his left ankle.  His medical board examination, conducted in September 1996, was silent as to any complaints concerning his left knee.  On a medical history report, completed at that time, the Veteran denied having any history of a trick or locked knee.

In January 1997, the Veteran filed his original claim seeking service connection   for a left knee disability.  The following month, a VA examination for joints was conducted.  The examination report noted the Veteran's complaints of left ankle pain radiating to his left knee.  It concluded with a diagnosis of no pathology found on either knee.

In August 2001, a VA examination for joints was conducted. Physical examination of the knee revealed no swelling, deformity, tenderness or effusion. Range of motion of the left knee was from 0 to 140 degrees, with repetitive movement having no effect. X-ray of the left knee was normal. The report concluded with a diagnosis of left knee strain.

A June 2014 x-ray examination of the left knee revealed mild patellar spurring.     An MRI examination of the left knee, conducted in February 2015, revealed       small posterior lateral ganglion cyst adjacent to the tibiofibular joint and mild chondromalacia patellar.  

A May 2015 physical therapist report noted that the Veteran's left ankle disability had created kinetic chain problems of the left lower extremity.  The report also noted that the Veteran's left knee appears to have arthritic changes.

In February 2017, a VA examination of the joints was conducted.  The report of   this examination noted the Veteran's history of left knee pain beginning during      his military service.  Physical examination of the left knee revealed a reduced range of motion, with moderate tenderness.  The examination report listed a diagnosis of degenerative arthritis of the left knee.  The VA examiner then opined that it was   less likely as not that the Veteran's current left knee disability was related to his military service. In support of this opinion, the VA examiner noted the absence of any treatment for a left knee disability during service, or within the first post service year.  The examiner further noted the normal x-ray examination of the left knee in August 2001, and the lack of any chronic condition having been shown until many years later.  

The VA examiner further opined that it was less likely as not that the Veteran's current left knee disability was caused or aggravated by his service-connected left ankle or right fibula disabilities.  In support of this opinion, the VA examiner noted the lack of any evidence supporting this conclusion, and also indicated that it would be an unlikely outcome based upon current medical knowledge.

Based upon a longitudinal review of the Veteran's claims file, the Board concludes that service connection for a left knee disability, including secondary to service-connected disabilities, is not warranted.  


The Veteran has alleged he developed a left knee disability following an in-service injury to his left ankle.  However, as a lay person, the Veteran is not competent to diagnose a current disability to his left knee, as such matter requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, his diagnosis of a left knee disability during service is not competent medical evidence.  He is competent, however, to report a history of having left knee pain dating back to his military service.

Contrary to the Veteran's contentions, the Veteran's service treatment records are completely silent as to his having any complaints of or treatment for a left knee disability.  His September 1996 medical board physical examination was silent as  to any complaints concerning or diagnosis of a left knee disability. On a medical history report, completed at that time, the Veteran denied having any history of        a trick or locked knee.  Finally x-ray examination of the left knee, completed in February 1997 was normal, and his February 1997 VA examination of the joint concluded with a diagnosis of no pathology found on either knee.

As there is no competent evidence showing a left knee disability during service, or within the first post service year, competent evidence linking his current left knee condition with service is needed.  

In support of his claim, the Veteran relies upon a May 2015 physical therapist report which noted that his left ankle disability has created kinetic chain problems of the left lower extremity.  This opinion, however, was offered without review      or consideration of the Veteran's complete medical history.  Moreover, while it suggests a possible link between the Veteran's left ankle and left knee, it does not provide specifically state there is a nexus between the two.  Finally, the opinion provided has not provided any support rationale for this conclusion.  Accordingly, the opinion is provided little probative value herein.  

In contrast, the Board finds the February 2017 VA medical opinion to be far more probative.  The VA examiner, a physician, reviewed the Veteran's complete claims file, conducted an examination of the Veteran, and provided a rationale in support of the conclusions reached. The VA examiner clearly opined that it was less likely as not that the Veteran's current left knee disability was related to his military service.  In support of this opinion, the VA examiner noted the absence of any treatment for a left knee disability during service, or within the first post service year.  The examiner further noted the normal x-ray examination of the left knee in August 2001, and the lack of any chronic condition having been shown until many years later.  As for the Veteran's secondary claim, the VA examiner opined that it was less likely as not that the Veteran's current left knee disability was caused or aggravated by his military service-connected left ankle or right fibula disabilities.  In support of this opinion, the VA examiner noted the lack of any evidence supporting this conclusion, and also indicated that it would be an unlikely     outcome based upon current medical knowledge.

For the reasons set forth above, the Board finds that the most probative evidence       of record indicates the current left knee disability was not shown in service or for years thereafter and is not related to service, and was not caused or aggravated by     his service-connected disabilities.  Accordingly, service connection for a left knee disability must be denied. 

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.            § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for a left knee disability, including secondary to service-connected disabilities, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


